Citation Nr: 1614300	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  11-11 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased disability rating for type II diabetes mellitus and erectile dysfunction (ED), currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In March 2016, the Veteran testified at a hearing before the undersigned in Washington, DC.  A transcript is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination for the Veteran's diabetes and ED was in September 2008.  At his Board hearing, the Veteran testified that at the time of his examination he was taking only an oral medication to control his diabetes, but now takes two different types of insulin based on a glucose reading.  Given the evidence of a change in the disability, a new VA examination is required.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

At the hearing the Veteran reported relevant treatment by his private physician, Dr. Ahmed; and treatment at the Dublin, Georgia VA Medical Center.  Although the Veteran reported that these records had been submitted to VA, they do not appear in the claims folder.  VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b),(c) (West 2014); 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period since May 1, 2011, including those from the Dublin VAMC.

2.  Ask the Veteran to authorize VA to obtain all records of private treatment for diabetes or ED, including the current treatment records from Dr. Ahmed.  Tell the Veteran that he may obtain and submit the records himself. 

2.  After obtaining available records, schedule the Veteran for a new VA examination for diabetes and ED.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

3.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board; if otherwise in order.
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




